Title: To Benjamin Franklin from the Comtesse de Golowkin, [after 12 April 1781]
From: Golowkin, Wilhelmina von Mosheim, comtesse de
To: Franklin, Benjamin


[after April 12, 1781]
Je vous souhaite un tendre bonjour mon cher Papa, et vous prie de me prêter pour quelques instants le recueil des Romances de J.J. Rousseau.
La chaleur excessive, des inquiètudes sans nombre, des affaires m’onts empechès tous ces jours ici d’aller vous dire combien je vous aime tendrement, c’est ainsi mon cher Papa, que je vous embrasse.
 
Addressed: à Monsieur / Monsieur Francklin / à Passy
